McCANDLESS, District Judge.
The Warren Savings Bank in one case and the First National Bank of Warren in the other, filed involuntary petitions in bankruptcy against the respondents, J. K. Putnam & Co. Both were filed since the 1st of December, 1S73. In each there was a denial, and a demand for trial by jury, which was ordered at this term. To these petitions a demurrer was filed yesterday, the 20th of July. This, in the language of the act, is a denial as to the requisite number of the petitioning creditors and the amount of their claims, a denial as to the sufficiency of the one-fourth in number of the creditors, and one-third in value of the debts. Thus far in the progress of the proceedings in these cases this would authorize the court to demand of the debtors a schedule of all their creditors, with the amount of the debts due to them respectively, to be rendered to the court forthwith. Before the court had any opportunity to make the order in these cases, the creditors anticipated the action of the court, by asking leave to file a supplemental and amended petition, containing a sufficient number of creditors, as is alleged, to perfect their case. Thus far, this is all proper, and the court now, as it would have done if the amended petition had not been filed, orders the debtors forthwith to file a list of their creditors, as provided in the amendment to the 39th section of the bankrupt law, and in the meantime the petition filed by the creditors on the 20th instant, to remain on file for the information of the court.